EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Bright on 10/04/2021.
The application has been amended as follows: 

SPECIFICATION
Page 5, lines 28-29: “To accomplish this, the multitiered sifting-dispenser 2 comprises a frustum-shaped dispenser body 21 and a plurality of steps for retaining dispensed powder 22.”

Page 6, line 18 – Page 7, line 7: “To achieve this, the plurality of steps for retaining dispensed powder 22 comprises a[[n]] first annular-shaped step221, a secondstep222, and a third step223. As such, a diameter 2211 of the first annular-shaped step221 is smaller than a diameter 2221 of the second annular-shaped step222. Additionally, the first annular-shaped step221 is offset stepwise from the second annular-shaped step222. Accordingly, the second annular-shaped step222 forms a 25tier of the multitiered dispenserfirst stepfirst step2211 of the first annular-shaped step221 is larger than a diameter 2231 of the third annular-shaped step223. 
Furthermore, the third annular-shaped step223 is offset stepwise from the first annular-shaped step221. As a result, the third annular-shaped step223 forms a tier of the multitiered sifting dispenserfirst step1 than the first stepfirst annular-shaped step221 is positioned in between the second annular-shaped step222 and the thirdstep223. However, the descriptions relating to the first annular-shaped step221, the step222, and the thirdstep223 can be applied to any sequential series of stepssteps for retaining a dispensed powder22.”

CLAIMS
CLAIM 1: A container for storing and dispensing loose powder comprising: 
a jar comprising a base and a circumferential wall having a proximal end joined to the base and a distal end, the distal end comprising an upper connection rim defining an upper opening of the jar, an exterior surface of the upper connection rim being threaded, the base and the circumferential wall defining an interior cavity therebetween; 
a multitiered sifting-dispenser mounted within the interior cavity of the jar and having a bottom surface and a top surface, the bottom surface having a frustum shape and being spaced apart from the base of the jar to define a first compartment of the interior cavity therebetween, the top surface having a plurality of steps for retaining dispensed powder and a second compartment of the interior cavity being defined between the top surface and the upper connection rim;
a dispenser slot traversing from the first compartment, through the multitiered sifting dispenser and into the second compartment; 
a closure plug removably engaged into the dispenser slot and extending through an entirety thereof, the closure plug comprising a bottom plug portion removably engaged into the dispenser slot and a lateral oblique plug portion being removably contacted against each of the plurality of steps; 
the base further comprising a base hole traversing through the base and into the first compartment the base hole having a central circular portion and two grooves protruding radially outwardly from the central circular portion, the two grooves being diametrically opposite one another; 
a base plug comprising a circular portion and two protrusions extending radially outwardly from the circular portion, the two protrusions being diametrically opposite one another such that each of the two protrusions engage one of the two grooves of the base hole and the circular portion of the base plug engages the circular portion of the base hole; 













 comprising a top wall and a circumferential side wall protruding from the top wall, an interior surface of the circumferential side wall being threaded, such that the lid threadedly engages the upper connection rim;










wherein the plurality of are concentrically arranged




CLAIM 7: The container for storing and dispensing loose powder as claimed in claim 1 wherein the plurality of stepscomprises a[[n]]first annular-shaped stepsecond stepfirst annular-shaped stepsecond annular-shaped stepfirst stepsecondstep

CLAIM 8: The container for storing and dispensing loose powder as claimed in claim [[1]]7 wherein the plurality of steps further comprisesthirdstepfirststepthirdstep thirdstepis offset stepwise from the firststep
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be Thorpe (US2009/0188517).
Thorpe discloses a container for storing and dispensing loose powder comprising a jar (110, 602, 1102, 1204, 1402) comprising a base (bottom of jar with respect to Figure 2) and a circumferential wall (vertical wall with respect to Figure 2) with a proximal end (end of wall positioned at a bottom of the jar with respect to Figure 2) joined to the base and a distal end (end of wall positioned opposite the base with respect to Figure 2), the distal end comprising an upper connection rim defining an upper opening of the jar (best shown in Figure 1, wherein jar, 110 is shown to have an opening at a top thereof), an exterior surface of the upper connection rim being threaded (best shown in Figure 1, wherein jar 110 has threads at an upper portion thereof), the base and the circumferential wall defining an interior cavity therebetween (108); a multitiered sifting-dispenser (104 and 106; 606 and 604, 1404 and 1406) mounted within the interior cavity of the jar and having a top and bottom surface (best shown in Figure 4).  Thorpe does not disclose the bottom surface being frustum shaped, that the top surface of the multitiered sifting-dispenser comprises a plurality of steps for retaining a dispensed powder, that a closure plug is removably engaged into the dispenser slot and comprises a bottom plug portion and a lateral oblique portion, or that the base has a central hole with two grooves protruding radially outwardly from the central circular portion, the two grooves being diametrically opposite one another, or a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799